

EXHIBIT 10.4

[NorthStar Healthcare Income, Inc. Letterhead]






November 7, 2014
FC Domino Acquisition, LLC
3820 Mansell Road, Suite 280
Alpharetta, GA 30022


Re: Project Espresso




Gentlemen:


Reference is made to the Share Purchase Agreement, dated as of the date hereof
(as it may be amended from time to time, the “Purchase Agreement”), between FC
Domino Acquisition, LLC, a Delaware limited liability company (“Purchaser”), and
Extendicare International, Inc., a corporation existing under the laws of Canada
(“Vendor”), pursuant to which, among other things, Purchaser has agreed to
purchase from Vendor, and Vendor has agreed to sell to Purchaser, all of the
issued and outstanding shares of Extendicare Holdings Inc., a corporation
existing under the laws of Wisconsin (the “Transaction”). Capitalized terms used
but not defined herein have the meanings ascribed to them in the Purchase
Agreement. This letter is being delivered to Purchaser in connection with the
execution and delivery of the Purchase Agreement by Purchaser and Vendor.
This letter confirms the commitment of NorthStar Healthcare Income Operating
Partnership, LP, a Delaware limited partnership (“NorthStar”), subject to the
terms and conditions set forth herein, to invest up to $90,000,000 (the
“Commitment Amount”) in Purchaser, directly or indirectly through one or more
intermediate entities, in exchange for equity of Purchaser, solely for the
purpose of funding, and to the extent necessary to fund, a portion of the
Purchase Price payable to Vendor pursuant to and in accordance with the Purchase
Agreement and related costs and expenses, provided that NorthStar shall not,
under any circumstances, be obligated to contribute to Purchaser more than the
Commitment Amount. NorthStar’s obligation to fund the Commitment Amount is
subject to (a) the satisfaction, or waiver by Purchaser, of the conditions
precedent to Purchaser’s obligation to consummate the Closing contained in the
Purchase Agreement and (b) Purchaser’s receipt of the Debt Financing, and such
funding by NorthStar shall only occur contemporaneously with the Closing, if the
Closing shall occur. For the avoidance of doubt, if the Closing shall not occur
for any reason, NorthStar shall have no obligation to fund the Commitment
Amount. The amount to be funded hereunder shall be reduced on a
dollar-for-dollar basis with the commitments under the other Equity Commitment
Letters (collectively, the “Other Equity Commitments”), pro rata based on the
respective Commitment Amounts set forth in this letter and in such Other Equity

1



--------------------------------------------------------------------------------



Commitments, in the event that, after taking into account the proceeds of the
Debt Financing and available cash of EHI or its Subsidiaries, Purchaser does not
require the full Commitment Amounts.
NorthStar hereby represents and warrants that it has, and at the Closing will
have, available investor commitments for undrawn funds or otherwise has
available funds sufficient to fund the Commitment Amount, subject to the terms
and conditions hereof.
NorthStar’s obligation to fund the Commitment Amount may not be assigned without
the prior written consent of Purchaser; provided, that NorthStar may assign all
or a portion of its obligations to fund the Commitment Amount to an affiliate or
to an entity managed by or advised by an Affiliate of NorthStar; provided,
further, that any such assignment shall not relieve NorthStar of its obligations
hereunder except to the extent actually performed or satisfied by the assignee.
Any attempt to make such an assignment in violation of this paragraph shall
render such assignment void ab initio.
This letter shall be binding solely on, and inure solely to the benefit of,
NorthStar, Purchaser and their respective successors and permitted assigns, and
nothing in this letter, express or implied, is intended to, or shall be
construed to, confer upon or give to any person (including any party to the
Purchase Agreement) other than NorthStar, Purchaser and their respective
successors and permitted assigns any benefits, rights or remedies of any nature
whatsoever under or by reason of, or any rights to enforce or cause Purchaser to
enforce, any provisions of this letter. Notwithstanding the foregoing, if
Purchaser is obligated to consummate the Closing pursuant to the terms and
conditions of the Purchase Agreement, Vendor shall have the right to cause
Purchaser to enforce the provisions of this letter in accordance with, and
subject to the limitations set forth in, Section 10.7 of the Purchase Agreement;
provided, that Vendor, by the acceptance of the benefits of this letter and such
right, hereby agrees to and accepts each of the terms and conditions of this
letter.
Concurrently with the execution and delivery of this letter, NorthStar is
executing and delivering to Vendor, in its capacity as a Guarantor of certain of
Purchaser’s monetary obligations under the Purchase Agreement, a limited
guarantee, to be dated as of the date hereof (the “Limited Guarantee”). Vendor’s
and any Vendor Related Party’s (as defined in the Limited Guarantee) sole and
exclusive remedies against the Purchaser, the Guarantor and any Guarantor
Related Party (in each case, as defined in the Limited Guarantee) in respect of
any liabilities or obligations arising under, or in connection with, the
Purchase Agreement, or the transactions contemplated thereby, the negotiation
thereof or any oral representations made or alleged to be made in connection
therewith, including in the event that Purchaser breaches its obligations under
the Purchase Agreement (whether or not Purchaser’s breach is caused by
NorthStar’s breach of its obligations under this letter) shall be (a) Vendor’s
remedies against (i) the Guarantor under the Limited Guarantee solely with
respect to Retained Guarantee Claims (as defined in the Limited Guarantee) and
(ii) Purchaser solely with respect to Retained Purchase Agreement Claims (as
defined in the Limited Guarantee) and (b) Vendor’s rights to specific
performance pursuant to, but subject to the terms and conditions of, this letter
and the Purchase Agreement. Nothing contained herein shall entitle Purchaser,
Vendor, any Vendor Related Party or any other person to (y) enforce specifically
the Debt Commitment Letter(s) or (z) otherwise have any rights against
NorthStar, any Guarantor Related Party or any other Person under the Debt
Commitment Letter(s).

2



--------------------------------------------------------------------------------



This letter, and NorthStar’s obligation to fund the Commitment Amount, will
terminate automatically and immediately upon (a) the termination of the Purchase
Agreement, (b) any modification, amendment or waiver of any provision of the
Purchase Agreement, the Other Equity Commitments or the limited guarantee
delivered to Vendor on the date hereof by Safanad Management Limited in its
capacity as a guarantor of certain of Purchaser’s monetary obligations under the
Purchase Agreement (the “Safanad Limited Guarantee” and, together with the
Limited Guarantee, the “Investor Limited Guarantees”) without NorthStar’s prior
written consent, (c) Vendor or any Vendor Related Party asserting or filing,
directly or indirectly, (i) any claim under or action with respect to either
Investor Limited Guarantee against Purchaser, any Guarantor or any Guarantor
Related Party (each as defined in the applicable Investor Limited Guarantee) or
(ii) any other claim under or action against Purchaser, any Guarantor or any
Guarantor Related Party in connection with this letter, the Other Equity
Commitments, the Investor Limited Guarantees, the Purchase Agreement, the Debt
Commitment Letter or any transaction contemplated hereby or thereby or otherwise
relating thereto (including any oral representations made or alleged to be made
in connection herewith or therewith), other than, in any such case, Retained
Equity Commitment Claims (as defined in the applicable Limited Guarantee) and
claims set forth in the preceding paragraph, subject in each case to all of the
terms, conditions and limitations herein and therein or (d) the occurrence of
any event (other than the occurrence of the Closing) which, by the terms of the
applicable Investor Limited Guarantee, terminates any Guarantor’s obligations or
liabilities under such Investor Limited Guarantee.
Notwithstanding anything that may be expressed or implied in this letter,
Purchaser, by its acceptance of the benefits of this letter, covenants, agrees
and acknowledges that no person other than NorthStar and its successors and
permitted assigns shall have any obligation hereunder and that, notwithstanding
that NorthStar or any of its successors or permitted assigns may be a
partnership, limited liability company or corporation, no recourse hereunder or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, agent, affiliate,
employee, general or limited partner, member, manager or stockholder of
NorthStar or any of its successors or permitted assigns or any former, current
or future director, officer, agent, affiliate, employee, general or limited
partner, member, manager or stockholder of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, agent, affiliate, employee,
general or limited partner, member, manager or stockholder of NorthStar or any
former, current or future director, officer, agent, affiliate, employee, general
or limited partner, member, manager or stockholder of any of the foregoing, as
such, for any obligations of NorthStar or any of its successors or permitted
assigns under this letter or any documents or instrument delivered in connection
herewith or for any claim based on, in respect of or by reason of such
obligations or their creation.
This letter shall be treated as confidential and is being provided to Purchaser
solely in connection with the Transaction. This letter may not be used,
circulated, quoted or otherwise referred to in any document, except with the
prior written consent of NorthStar. Notwithstanding the foregoing, and without
prejudice to any other provision of this letter, this letter may be (a) provided
to (i) Vendor and (ii) the advisors of Vendor, together with the advisors of
Purchaser, provided each

3



--------------------------------------------------------------------------------



such party agrees to treat this letter as confidential, (b) referred to in the
Purchase Agreement and (c) disclosed as may be required by law, rule or
regulation of any governmental authority, regulatory agency, court or national
stock exchange (provided that, to the extent practicable, Vendor will provide
NorthStar an opportunity to review such required disclosure in advance of such
disclosure being made).
This letter may be executed in counterparts. This letter and any related dispute
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York applicable to contracts executed in and to be performed
in that State without regard to principles of conflict of law. Each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of any
state or federal court located in the State of New York in the event any dispute
arises out of this letter or any of the transactions contemplated by this
letter, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court
and (c) agrees that it will not bring any action or proceeding relating to this
letter or any of the transactions contemplated by this letter in any court other
than such courts sitting in the State of New York.
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LETTER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
This letter may not be modified in any manner or in any respect other than by an
agreement in writing signed by NorthStar and Purchaser.
[Remainder of page intentionally left blank]
 




Very truly yours,
NORTHSTAR HEALTHCARE INCOME OPERATING PARTNERSHIP, LP    


By: NorthStar Healthcare Income, Inc.
its sole general partner


By:     /s/ Ronald J. Lieberman        
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary








Accepted and Acknowledged as of
the date first written above:
FC DOMINO ACQUISITION, LLC
By:    /s/ Christina K. Firth            
Name: Christina K. Firth
Title: President

4

